DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The IDS filed on 01/26/2021 has been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.As per claims 1, 9, and 15 (line numbers refer to claim 1):
Lines 16-17 recite “a second set of ACEs that are decomposed from activities associated with an unprecedented workload” but it is unclear how a second set of ACEs can be decomposed from activities associated with the workload when the workload is unprecedented. Additionally lines 10-11 recite “the ACEs are sub-components of an activity” and lines 16-17 recite “ACEs can be decomposed from activities” so it is unclear how the second set of ACEs can be decomposed from activities when the ACEs are sub-components of an activity.
Line 17 recites “an unprecedented workload” and it is unclear whether this is one of the “unprecedented workloads” recited in line 1. 
Lines 18-19 recite “a predicted set of resources to perform the second set of ACEs” but it is unclear how a prediction is made (ie. Is the prediction made using the second model?). 
	Lines 6 recites “a first model” and line 12 recite “a second model” and it is unclear what the relationship between these two models are (ie. Why is one model first and comes prior to the second model? Does the output of one model feed into another model?). 

Claims 2-8, 10-14, and 16-20 are dependent claims 1, 9, and 15 and fail to resolve the deficiencies of claims 1, 9, and 15. Therefore, they are rejected for the same reasons as claims 1, 9, and 15 above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are directed to signals per se. With regards to claim 9, the claim is drawn to a computer program product. The specification recites in [0071] that "a computer-readable storage medium, as used herein, is not to be construed as being transitory signals per se" but a computer-readable storage medium is not equivalent to a computer program product which is what is claimed. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter). The claim may be amended by changing "computer program product" to "non-transitory computer program product ", thus excluding that portion of the scope covering transitory signals. Claims 10-14 depend on claim 9 above and do not cure the deficiency thereof, therefore they are rejected under the same reason.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 9, 11, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nasr-Azadani et al. (US 20220012089 A1 hereinafter Nasr-Azadani) in view of Tan et al. (US 20180032375 A1 hereinafter Tan).

As per claim 1, Nasr-Azadani teaches the invention substantially as claimed including a method for forecasting resource requirements of unprecedented workloads, the method comprising ([0018] The present disclosure describes a system, a method, and a product for computational resource prediction of user applications/tasks; [0053] The automatic and intelligent job/task assignment engine 430 may determine and optimize selection of computing resources and platform to perform the job/task based on the prediction output by the resource prediction twin 420 and a set of metrics data 740, including but not limited to, queued jobs status): 
receiving, by one or more processors, resource type and capability information of resources within a domain (Fig. 8, 814; [0016] high-performance computing (HPC) clusters such as computing resources distributed in a cloud typically consist of a diverse set of hardware (CPU, GPU, FPGA, etc.) and memory architecture shared by a large number of user computational jobs or tasks; [0059] a profile of computing resources of available computing devices, including memory capacity, CPU/GPU capability, I/O bandwidth, ETA runtime; [0028] The processing circuitry 220 of the system for computational resource prediction, resource-aware model tuning, and subsequent workload provisioning in a computer cluster may include one or more processors ); 
receiving, by the one or more processors, activity information of workloads of the domain (Fig. 8, 812; claim 1 the circuitry being configured to: receive input data, the input data comprising platform-independent task parameters and target metrics associated with a user task; [0028] The processing circuitry 220 of the system for computational resource prediction, resource-aware model tuning, and subsequent workload provisioning in a computer cluster may include one or more processors); 
generating, by the one or more processors, a first model, wherein generating the first model includes training the first model to map the resource type and capability information to the activity information of the workloads of the domain ([0037] The intelligent job/task assignment engine 430 may include a trained machine learning and AI engine for generating resource assignment, task scheduling, and mapping between the various computing components/platforms in the HPC cluster 450 and the user tasks; [0061] training and reinforcement learning of the assignment policy; [0059] a profile of computing resources of available computing devices, including memory capacity, CPU/GPU capability, I/O bandwidth, ETA runtime, and the like; [0058] a machine learning model that maps; [0028] The processing circuitry 220 of the system for computational resource prediction, resource-aware model tuning, and subsequent workload provisioning in a computer cluster may include one or more processors).

Nasr-Azadani fails to teach decomposing, by the one or more processors, the activity information of the workloads of the domain into a first set of activity core elements (ACEs), wherein the ACEs are sub-components of an activity of the activity information; generating, by the one or more processors, a second model, wherein generating the second model includes training the second model to output a set of predicted resource types and capability information, based on an input of the first set of ACEs decomposed from the activity information of the workloads of the domain; receiving, by the one or more processors, a second set of ACEs that are decomposed from activities associated with an unprecedented workload; and generating, by the one or more processors, a predicted set of resources to perform the second set of ACEs.
However, Tan teaches decomposing, by the one or more processors, the activity information of the workloads of the domain into a first set of activity core elements (ACEs), wherein the ACEs are sub-components of an activity of the activity information (Table 4; [0047] the task submitted by the user includes multiple sub-tasks. A distribution sequence of the sub-tasks in the task is similar to a directed acyclic graph. Referring to FIG. 3, a task T includes five sub-tasks, respectively T 1, T2, T3, T4, and T5. Task decomposition processing is performed on the task T.); 
generating, by the one or more processors, a second model, wherein generating the second model includes training the second model to output a set of predicted resource types and capability information, based on an input of the first set of ACEs decomposed from the activity information of the workloads of the domain ([0052] Obtaining, by means of machine learning, a predication model corresponding to a candidate computing framework capable of executing the sub-task includes reading a preset training sample set, where the training sample set is preset for a capability of the candidate computing framework for executing the sub-task; and training, using operation time and resource consumption as target features separately; [0053] The resource consumption may be memory usage, central processing unit (CPU) usage, input/output (I/O) usage; [0030] generating a sub-task set including at least one sub-task according to the task in the task request; [0054] When the training sample set is trained, many types of machine learning algorithms, for example, a linear regression algorithm and a support vector machine algorithm, may be used, and the obtained predication model may be, for example: the operation time=0.83*a quantity of lines of the input data+0.24*a quantity of rows of the input data+0.1; and the memory usage=0.24*a quantity of lines of the input data+0.14*a quantity of rows of the input data+0.15; abstract The method is determining candidate computing frameworks for each sub-task in a sub-task set;); 
receiving, by the one or more processors, a second set of ACEs that are decomposed from activities associated with an unprecedented workload; and generating, by the one or more processors, a predicted set of resources to perform the second set of ACEs (Table 5, 6; [0038] Receive a task request; [0065] The task T is decomposed to obtain a sub-task set including three sub-tasks, respectively: T1, selecting related data; T2, forming a new data sheet according to results of T1; and T3, ranking results of T2 in descending order according to the ‘average scores’; [0041] each computing framework is capable of executing multiple types of tasks; [0050] predicting, according to the input data of the sub-task and a predication model that corresponds to each candidate computing framework, operation time and resource consumption that correspond to each candidate computing framework when the candidate computing framework executes the sub-task; [0066] A predication model corresponding to each computing framework for executing each sub-task is shown in Table 5. In this embodiment, the predication model includes an operation time predication model and a memory usage predication model; [0067] The r is the quantity of lines of the input data, and c is the quantity of rows of the input data; and r=25415996 and c=3 are substituted into the corresponding predication model corresponding to each computing framework for executing different sub-tasks in Table 5, to obtain operation time and memory usage; [0048] Determine input data for executing each sub-task).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Nasr-Azadani with the teachings of Tan to improve efficiency (see Tan [0020] Using the technical solutions of the present disclosure, when multiple computing frameworks can execute a same sub-task, a target computing framework is selected from the multiple computing frameworks according to operation time and resource consumption, to execute a sub-task, so as to improve the data processing efficiency and working performance of a system.).

	

As per claim 3, Nasr-Azadani and Tan teach the method of claim 1. Nasr-Azadani specifically teaches wherein the first model is generated as neural networks ([0054] The automatic and intelligent job/task assignment engine 430 may be configured as a separate machine learning model (such as a regression model or a neural network)).
Additionally, Tan teaches the second model is generated as neural networks ([0054] When the training sample set is trained, many types of machine learning algorithms).
As per claim 4, Nasr-Azadani and Tan teach the method of claim 1. Tan specifically teaches wherein the activity core elements (ACEs) that are decomposed from the activity information of the workloads of the domain are shared among multiple activities of the workloads of the domain ([0047] the task submitted by the user includes multiple sub-tasks. A distribution sequence of the sub-tasks in the task is similar to a directed acyclic graph. Referring to FIG. 3, a task T includes five sub-tasks, respectively T 1, T2, T3, T4, and T5; [0065] The task T is decomposed to obtain a sub-task set including three sub-tasks, respectively: T1, selecting related data; T2, forming a new data sheet according to results of T1; and T3, ranking results of T2 in descending order according to the ‘average scores’; [0032] application program interfaces (API) that are in all computing frameworks capable of executing a task having a same task type and that are capable of executing the task having the same task type, to form a unified API; and the determining, in all computing frameworks configured in a system, computing frameworks that are capable of executing the sub-task as candidate computing frameworks includes determining a task type of the sub-task; determining a unified API corresponding to the task type of the sub-task; and determining, according to the determined unified API, all computing frameworks capable of executing the sub-task of the task type).
As per claim 5, Nasr-Azadani and Tan teach the method of claim 1. Tan specifically teaches wherein an output of predicted resources further comprises: generating, by the one or more processors, a cognitive component to the first model by adding the predicted resources and the activity information associated with ACEs of the unprecedented workload to the first model ([0085] after executing the corresponding sub-task based on the target computing framework that is determined for executing each sub-task in the sub-task set, use each feature that is generated during execution of the sub-task in the target computing framework of the sub-task as a new training sample; and add the new training sample to the training sample set that is preset for a capability of the target computing framework for executing the sub-task.).

As per claim 8, Nasr-Azadani and Tan teach the method of claim 1. Nasr-Azadani specifically teaches wherein the first model is trained using sets of the resource type and resource capability information of current established resources, and corresponding sets of activities that are respectively performed by the resource types and the capability information ([0058] Such mapping may be performed according to a trained policy as shown in component 712 applied to input data associated with input job/task 800 and metrics data 740; [0053] a set of metrics data 740, including but not limited to, queued jobs status metrics 741, computing cluster status and metrics 742).


As per claim 9, it is a computer program product claim of claim 1, so it is rejected for the same reasons as claim 1. Additionally, Nasr-Azadani teaches a computer program product for forecasting resource requirements of unprecedented workloads, the computer program product comprising: one or more computer-readable storage media; and program instructions stored on the one or more computer-readable storage media ([0063] The instructions may be stored in a tangible storage medium that is other than a transitory signal, such as a flash memory, a Random Access Memory (RAM), a Read Only Memory (ROM); [0018] The present disclosure describes a system, a method, and a product for computational resource prediction of user applications/tasks; [0053] The automatic and intelligent job/task assignment engine 430 may determine and optimize selection of computing resources and platform to perform the job/task based on the prediction output by the resource prediction twin 420 and a set of metrics data 740, including but not limited to, queued jobs status).

As per claims 11 and 14, they are computer program product claims of claims 5 and 8 so they are rejected for the same reasons as claims 5 and 8. 

As per claim 15, it is a computer system claim of claim 1, so it is rejected for the same reasons as claim 1. Additionally, Nasr-Azadani teaches a computer system for forecasting resource requirements of unprecedented workloads, the computer system comprising: one or more computer processors; one or more computer-readable storage media; and program instructions stored on the one or more computer-readable storage media  ([0063] The instructions may be stored in a tangible storage medium that is other than a transitory signal, such as a flash memory, a Random Access Memory (RAM), a Read Only Memory (ROM); [0064] The implementations may be distributed as circuitry among multiple system components, such as among multiple processors and memories; [0018] The present disclosure describes a system, a method, and a product for computational resource prediction of user applications/tasks; [0053] The automatic and intelligent job/task assignment engine 430 may determine and optimize selection of computing resources and platform to perform the job/task based on the prediction output by the resource prediction twin 420 and a set of metrics data 740, including but not limited to, queued jobs status).

As per claims 17 and 20, they are computer system claims of claims 5 and 8 so they are rejected for the same reasons as claims 5 and 8 above.

Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nasr-Azadani and Tan, as applied to claims 1, 9, and 15 above, in view of Levien et al. (US 20130086589 A1 hereinafter Levien).

As per claim 2, Nasr-Azadani and Tan teach the method of claim 1. 

Nasr-Azadani and Tan fail to teach wherein the first set of ACEs and the second set of ACEs are saved in a repository and include information associated with corresponding activities of the workloads of the domain.

However, Levien teaches wherein the first set of ACEs and the second set of ACEs are saved in a repository and include information associated with corresponding activities of the workloads of the domain ([0126] retrieving one or more subtasks (e.g., "measure the cloud cover in Tijuana") related to the task of acquiring data (e.g., "what is the likelihood of rain in Tijuana") from a database of subtasks (e.g., a database of subtasks 26 stored in a computing device 30 that stores subtasks) that are related to a plurality of different tasks of acquiring data; [0050] memory 34 is shown as including a task application database 24 and a subtask database 26).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Nasr-Azadani and Tan with the teachings of Levien to promote efficiency (see Levien [0071] "retrieving" subtasks, e.g., retrieving subtasks that were previously created, either to complete other tasks, or for efficiency or other reasons.). 
	
As per claims 10 and 16, they are computer program product and computer system claims of claim 2, so they are rejected for the same reasons as claim 2. 

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nasr-Azadani and Tan, as applied to claims 1, 9, and 15 above, in view of Muralikrishnan et al. (US 20200372473 A1 hereinafter Muralikrishnan).

As per claim 6, Nasr-Azadani and Tan teach the method of claim 1.

Nasr-Azadani and Tan fail to teach further comprising: training, by the one or more processors, the first model by using a plurality of users with respective skills as the input and a set of activities performed by one or more users of the plurality of user applying the respective skills; inputting, by the one or more processors, to the second model, a set of ACEs decomposed from the set of activities performed by the one or more users; and generating, by the one or more processors, a set of resources including skills associated with users of the plurality of users, wherein the domain includes workload activities performed by the users.
However, Muralikrishnan teaches further comprising: training, by the one or more processors, the first model by using a plurality of users with respective skills as the input and a set of activities performed by one or more users of the plurality of user applying the respective skills ([0006] model a number of persons who have occupied the employment positions according to skills; [0071] Model training process 800 begins by collecting specific categories of information about a person 802. This information can include standard job transitions 810, prior job titles/positions held 812, certifications 814, skill sets and competencies 816, and past responsibilities 818; [0087] Process 1300 models persons who have previously occupied the employment positions according to skills, employment history, and job performance (step 1306). The modeling produces a representation of the type of person that typically occupies a given job. Factors that can contribute to modeling persons and their performance in a job include, e.g., standard job transitions, hirings (job offers and acceptances), prior job titles, promotions, salary and compensation (including raises and bonuses), certifications, credentials, and responsibilities.);
inputting, by the one or more processors, to the second model, a set of ACEs decomposed from the set of activities performed by the one or more users ([0005] each employment position comprises a number of required skills; [0082] The job detail screen 1200 provides descriptions of official qualifications/credentials 1210 typically required for the job, skill sets 1216; [0083] Skills 1216 might contain more specific description of the skill sets and competencies typically possessed by most occupants of the job. Official qualifications such as degrees and professional licensing exams are usually used as indirect proxies for the skills required on the job; abstract the model maps potential transitions between employment positions according to similarities of required skills); and 
generating, by the one or more processors, a set of resources including skills associated with users of the plurality of users, wherein the domain includes workload activities performed by the users ([0090] Process 1300 might also identify skill gaps in the user's information and display training and educational opportunities to fill those gaps; [0070] One element of the illustrative embodiments is modeling individuals who have previously occupied specific employments positions (jobs).).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Nasr-Azadani and Tan with the teachings of Muralikrishnan because it helps users (see Muralikrishnan [0028] Employees can also see how well they fit prospective positions).
	
As per claims 12 and 18, they are computer program product and computer system claims of claim 6, so they are rejected for the same reasons as claim 6. 

Claims 7, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nasr-Azadani and Tan, as applied to claims 1, 9, and 15 above in view of Fan et al. (CN106611277A hereinafter Fan).
The claim mappings of Fan are made with a translation of CN106611277A.
As per claim 7, Nasr-Azadani and Tan teach the method of claim 1. Tan specifically teaches wherein the predicted set of resources to perform the second set of ACEs of the unprecedented workload ([0066] A predication model corresponding to each computing framework for executing each sub-task is shown in Table 5. In this embodiment, the predication model includes an operation time predication model and a memory usage predication model; [0041] each computing framework is capable of executing multiple types of tasks).
Nasr-Azadani and Tan fail to teach the set of resources to perform the second set of ACEs are ranked based on external criteria. 

However, Fan teaches the set of resources to perform the second set of ACEs are ranked based on external criteria ([0045] Among them, N is the number of subtasks of task i, and the expression also represents the distribution of task i in resource slots; the scheduler can decide how many resources each task needs to allocate according to the resource weights calculated first; [0008] In the allocation, consider the use cost of own cloud and external cloud, the constraints of task execution time, the storage and flow cost of task data volume, execution time, transmission time, resource weight).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined Nasr-Azadani and Tan with the teachings of Fan to reduce costs (see Fan [0022] During resource allocation, the allocation method is governed by the resource weight. The scheduler can decide how many resources each task needs to allocate according to the resource weight calculated first. Therefore, the whole scheduling problem can be transformed into how to allocate the sub-tasks that need to be scheduled so that the resources on the private cloud can be maximized and the cost of using external resources is minimized when the usage prices of the enterprise's private cloud resources and external cloud resources are known).
	
As per claims 13 and 19, they are computer program product and computer system claims of claim 7, so they are rejected for the same reasons as claim 7 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSING CHUN LIN whose telephone number is (571)272-8522.  The examiner can normally be reached on Mon - Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        



/H.L./Examiner, Art Unit 2195